UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . COMMISSION FILE NUMBER333-143512 TARA MINERALS CORP. (Exact Name of Registrant as Specified in its Charter) Nevada 20-5000381 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 375 N. Stephanie St. Bldg. 2 Ste. #211 Henderson, NV (Address of principal executive offices) (Zip code) (888) 901-4550 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ As of May 13, 2013, the Company had 69,742,278 outstanding shares of common stock. 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1.Condensed Consolidated Financial Statements 3 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3.Quantitative and Qualitative Disclosures about Marketing Risk 18 Item 4.Controls and Procedures 18 PART II - OTHER INFORMATION Item 1.Legal Proceedings 19 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3.Defaults Upon Senior Securities 20 Item 4.Mine Safety Disclosures 20 Item 5.Other Information 20 Item 6.Exhibits 20 SIGNATURES 21 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF MARCH 31, 2 THE THREE MONTHS ENDED MARCH 31, 2 AND THE PERIOD FROM INCEPTION (MAY 12, 2006) THROUGH MARCH 31, 2013 3 Table of Contents TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS March 31,2013 December 31,2012 (Unaudited) Assets Current assets: Cash $ $ Other receivables, net Deferred tax asset, current portion Prepaid assets Assets held for disposal, net Mining deposit, current portion - Total current assets Property, plant, equipment, mine development, land and construction in progress, net Mining deposits, non-current portion Deferred tax asset, non-current portion Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Notes payable, current portion Due to related parties, net of due from Total current liabilities Notes payable, non-current portion Total liabilities Iron Ore Properties financial instrument, net - Stockholders’ equity: Common stock: $0.001 par value; authorized 200,000,000 shares; issued and outstanding 69,742,278 and 68,752,278 shares Additional paid-in capital Common stock payable Accumulated deficit during exploration stage ) ) Accumulated other comprehensive loss ) ) Total Tara Minerals stockholders’ equity Non-controlling interest Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Accompanying Notes to these Condensed Consolidated Financial Statements. 4 Table of Contents TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For the Three Months Ended March 31, 2013 For the Three Months Ended March 31, 2012 From Inception May 12, 2006 to March 31, 2013 Mining revenues $ - $ - $ Cost of revenue - - Gross margin - - ) Exploration expenses Operating, general and administrative expenses Net operating loss ) ) ) Non-operating income(loss): Interest income Interest expense ) ) ) Loss on debt due to extinguishment and conversion - - ) Loss on disposal or sale of assets - - ) Gain on dissolution of joint venture - - Settlement loss, net ) - ) Other income - Total non-operatingincome (loss) ) ) Loss before income taxes ) ) ) Income tax benefit - - Loss from continuing operations ) ) ) Discontinued operations: Gain from discontinued operations, net of tax - ) Net loss ) ) ) Net loss (income) attributable to non-controlling interest ) Net loss attributable to Tara Minerals’ shareholders ) ) ) Other comprehensive gain (loss): Foreign currency translation gain (loss) Total comprehensive loss $ ) $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Weighted average number of shares, basic and diluted See Accompanying Notes to these Condensed Consolidated Financial Statements. 5 Table of Contents TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, 2013 For the Three Months Ended March 31, 2012 From Inception May 12, 2006 to March 31, 2013 Cash flows from operating activities: Net loss attributable to Tara Minerals’ shareholders $ ) $ ) $ ) Adjustments to reconcile net loss to net cash: Depreciation and amortization Allowance for doubtful accounts Stock based compensation and stock bonuses - - Common stock issued for services and other expenses - Settlement loss, net - Non-controlling interest in net income (loss) of consolidated subsidiaries ) ) Non-controlling interest - stock issued to third parties of subsidiaries - - Accretion of beneficial conversion feature and debt discount - Exploration expenses paid with parent and subsidiary commonstock - - Loss on debt due to extinguishment and conversion - - Accrued interest converted to common stock - - Deferred tax asset, net - - ) Loss (gain) from discontinued operations, net of tax - ) Gain on dissolution of joint venture - - ) Other - Changes in operating assets and liabilities: Other receivables, net ) ) ) Prepaid expenses ) Other assets ) ) Accounts payable and accrued expenses Net cash used in operating activities ) ) ) Cash flows from investing activities: Acquisition of property, plant, equipment, land and construction in progress - ) ) Purchase of mining concession including mining deposits ) ) Proceeds from the sale or disposal of assets - - Proceeds from the sale of American Copper Mining - - Investment in American Copper Mining in 2012 - ) ) Other - - ) Net cash (used in) provided by investing activities ) ) Cash flows from financing activities: Cash from the sale of common stock - - Proceeds from notes payable, related party - - Proceeds from notes payable - - Payments towards notes payable ) - ) Payments towards notes payable, related party - - ) Payment towards equipment financing - - ) Change in due to/from related parties, net ) Common stock payable (receivable) ) Payments from joint venture partners - - Non-controlling interest – cash from the sale of common stock of subsidiaries - - Iron Ore Propertiesfinancial instrument - - Net cashprovided by financing activities Effect of exchange rate changes on cash ) ) ) Net (decrease) increase ) ) Cash, beginning of period - Cash, end of period $ $ $ 6 Table of Contents TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, 2013 For the Three Months Ended March 31, 2012 From Inception May 12, 2006 to March 31, 2013 Supplemental Information: Interest paid $ $ $ Income taxes paid $ - $ - $ Non-cash Investing and Financing Transactions: Purchase of mining concession paid by debt to related party plus capitalized interest $ - $ - $ Purchase of or (reduction) in purchase of concession paid with notes payable or mining deposit plus capitalized interest $ - $ - $ Recoverable value-added taxes incurred through additional debt and due to related party, net of mining concession modification $ - $ - $ Beneficial conversion value for convertible debt and financial instruments $ - $ - $ Conversion of debt and Iron Ore Financial instrument to common stock, plus accrued interest $ $ - $ Purchase of property and equipment through debt and common stock $ - $ - $ Issuance of common stock for Tara Gold Payable $ - $ - $ Reclassification of assets held for disposal, net $ - $ - $ Receivable reclassified to mining deposit $ - $ - $ Construction in progress reclassified to property, plant and equipment $ $ - $ Issuance of shares of common stock payable $ $ - $ American Copper Mining assets, net of liabilities reclassified to assets available for sale $ - $ $ - Other $ - $ $ See Accompanying Notes to these Condensed Consolidated Financial Statements. 7 Table of Contents TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1. Nature of Business and Significant Accounting Policies Nature of business and principles of consolidation: The accompanying Condensed Consolidated Financial Statements of Tara Minerals Corp. (the “Company”) should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. Significant accounting policies disclosed therein have not changed, except as noted below. Tara Minerals owns 99.9% of the common stock of American Metal Mining S.A. de C.V. (“AMM”), a Mexican corporation, and owns 87% of the common stock of Adit Resources Corp. (“Adit”). Tara Minerals’ operations in Mexico are conducted through AMM since Mexican law provides that only Mexican corporations are allowed to own mining properties. The Company is a mining company in the exploration stage and presents inception to date information, in accordance with the Financial Accounting Standards Board Accounting Standards Codification (“FASB ASC”) Development Stage Entities Topic. In these financial statements, references to "Company," "we," "our," and/or "us," refer to Tara Minerals Corp. and, unless the context indicates otherwise, its consolidated subsidiaries. Tara Minerals is a subsidiary of Tara Gold Resources Corp. (“Tara Gold” or “the Company’s Parent”). The accompanying condensed consolidated financial statements and the related footnote information are unaudited.In the opinion of management, they include all normal recurring adjustments necessary for a fair presentation of the condensed consolidated balance sheets of the Company as of March 31, 2013 and December 31, 2012, the condensed consolidated results of its operations for the three months ended March 31, 2013 and 2012 and the condensed consolidated statements of cash flows for the three months ended March 31, 2013 and 2012. Results of operations reported for interim periods are not necessarily indicative of results for the entire year. The condensed consolidated financial statements include the financial statements of the Company and its subsidiaries. All amounts are in U.S. dollars unless otherwise indicated. All significant inter-company balances and transactions have been eliminated in consolidation. The reporting currency of the Company and Adit is the U.S. dollar.The functional currency of AMM is the Mexican Peso. As a result, the financial statements of the subsidiary has been re-measured from Mexican pesos into U.S. dollars using (i) current exchange rates for monetary asset and liability accounts, (ii) historical exchange rates for non-monetary asset and liability accounts, (iii) historical exchange rates for revenues and expenses associated with non-monetary assets and liabilities, and (iv) the weighted average exchange rate of the reporting period for all other revenues and expenses. In addition, foreign currency transaction gains and losses resulting from U.S. dollar denominated transactions are eliminated. The resulting re-measurement gain (loss) is recorded to other comprehensive gain (loss). Current and historical exchange rates are not indicative of what future exchange rates will be and should not be construed as such. Relevant exchange rates used in the preparation of the financial statements for AMM are as follows for the three months ended March 31, 2013 and 2012.Mexican pesos per one U.S. dollar: March 31, 2013 Current exchange rate Ps. Weighted average exchange rate for the three months ended Ps. March 31, 2012 Current exchange rate Ps. Weighted average exchange rate for the three months ended Ps. 8 Table of Contents Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management routinely makes judgments on historical experience and various other factors that are believed to be reasonable under the circumstances. Actual results could differ from those estimates. Reclassifications Certain reclassifications, which have no effect on net loss, have been made in the prior period financial statements to conform to the current year presentation. Recoverable Value-Added Taxes (IVA) and Allowance for Doubtful Accounts Impuesto al Valor Agregado taxes (IVA) are recoverable value-added taxes charged by the Mexican government on goods sold and services rendered at a rate of 16%.Under certain circumstances, these taxes are recoverable by filing a tax return and as determined by the Mexican taxing authority. Each period, receivables are reviewed for collectability.When a receivable has doubtful collectability we allow for the receivable until we are either assured of collection (and reverse the allowance) or assured that a write-off is necessary.Our allowance in association with our receivable from IVA from our Mexico subsidiary is based on our determination that the Mexican government may not allow the complete refund of these taxes. March 31, 2013 December 31, 2012 (Unaudited) Allowance – recoverable value-added taxes $ $ Allowance – other receivables Total $ $ Recently Adopted and Recently Issued Accounting Guidance Other recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the American Institute of Certified Public Accountants, and the SEC did not, or are not believed by management to, have a material impact on the Company's present or future financial position, results of operations or cash flows. 9 Table of Contents Note 2. Property, plant, equipment, mine development, land and construction in progress, net March 31, 2013 December 31, 2012 (Unaudited) Land $ $ Mining concessions: Pilar (a) Don Roman Las Nuvias Centenario La Palma La Verde Champinon (b) Mining concessions Construction in progress - Property, plant and equipment Less – accumulated depreciation ) ) $ $ Pilar, Don Roman, Las Nuvias, Centenario, La Palma and La Verde properties are geographically located in Mexico and are known as the Don Roman Groupings. a. In January 2007, the Company acquired the Pilar de Mocoribo Prospect (“Pilar”) from Tara Gold Resources Corp. for $739,130 plus $115,737 of value-added tax (as amended).The Company owes $535,659 for this mining concession (including the applicable value-added tax). In accordance with the Interest Topic of FASB ASC, the future payments of the total payment amount of $739,130 have been discounted using the incremental borrowing rate of 5.01%. As of March 31, 2013, the present value of future payments is as follows: Debt IVA Total Total remaining debt $ $ $ Imputed interest ) - ) Present value of debt $ $ $ b. In September 2011, the Company leased the Mina El Champinon Iron Ore Project (“Champinon”) in exchange for royalty payments based on production. From September 2011 to April 2012, the Company paid $235,000, plus $38,000 in value-added taxes in advances against royalty payments. In May, 2012, the Company terminated the lease agreement for Champinon and entered into a new agreement to acquire the Iron Ore Project for an effective purchase price of $2,175,000, plus $348,000 in value-added taxes. The advances against royalty payments made before the lease agreement was terminated were applied against the effective purchase of the Iron Ore Project. In May 2012, the Company purchased technical data pertaining to Champinon from the former owner for 500,000 shares of Tara Minerals’ common stock, valued at $430,000. 10 Table of Contents On March 15, 2013, a Settlement Agreement and Release (“Agreement”) was entered into by and among the Company, AMM, Jeffrey Holt, Tom Claridge, Steve Eady, Carnegie Mining and Exploration, Inc. (“CMEI”), CME Operations, LLC (“CME”)(CMEI and CME , referred to as “Carnegie”), Harsco Corporation, and Pittsburgh Mineral & Environmental Technology, Inc.In exchange for Carnegie’s acknowledgement that it has no rights under a previously granted option on the Don Roman property further described below, AMM assigned its Champinon mining rights purchase contract, including all related obligations and acquisition payments, to Plathio Trading Mexico, SA de CV, Carnegie’s Mexican subsidiary, and the Company agreed to issue to Carnegie 500,000 restricted shares of the Company’s common stock, which may not be sold until the earlier of: (i) the Company’s shares reaching a minimum trading price of $1.00 per share; or (ii) two years from the date of the Agreement. Under the transfer agreement for the Champinon property, AMM retains mining and beneficial rights to a known silver, zinc, and led vein structure present on the Champinon concession. On March 22, 2013, the 500,000 restricted shares were issued. The Agreement confirms Carnegie’s acknowledgement of the Company’s 100% ownership of the Don Roman property. The Company recognized a loss of $861,996 on the settlement agreement mentioned above. At March 31, 2013, the Company retains ownership of 14 hectares of the Champinon mining concession valued at $203,000. Note 3. Mining Deposits, current portion January 2013, the Company entered into an agreement to purchase the Dixie Mining District, located in Idaho, for $400,000, the transaction is expected to close in May 2013. As of March 31, 2013, the Company paid a mining deposit of $220,000 that will be applied to the purchase price of the Dixie Mining District. Note 4. Notes Payable The following table represents the outstanding balance of notes payable. March 31, 2013 December 31, 2012 (Unaudited) Mining concession $
